Citation Nr: 1111189	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-35 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased evaluation for post-operative residuals of dislocations of the left shoulder, evaluated as 30 percent disabling


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active military service from September 1978 to September 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the instant matter was previously before the Board in June 2009, at which time the Board remanded the issue of entitlement to an increased evaluation for further evidentiary development.  After completing the required evidentiary development, the Appeals Management Center (AMC) re-adjudicated the matter and denied the Veteran's claim for an increased rating in a March 2010 supplemental statement of the case (SSOC). 


FINDINGS OF FACT

1.  The Veteran is right hand dominant.

2.  The Veteran is in receipt of the maximum schedular evaluation for impairment of the clavicle or scapula, rated based on a limitation of motion of the minor arm.  

3.  The Veteran's symptoms are specifically contemplated by the schedular criteria.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for post-operative residuals of left shoulder dislocations have not been met. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.71a, Diagnostic Codes 5201, 5203 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Disability Rating

The Veteran asserts that his post-operative residuals of left shoulder dislocations have been more disabling than initially rated.  He contends that a rating in excess of 30 percent is warranted.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  "Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  For increased rating claims, staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2010).

The Veteran's left shoulder disability has been evaluated as 30 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5203-5201.  The Board notes that with diseases, preference is to be given to the number assigned to the disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2010). The hyphenated DC in this case indicates that impairment of the clavicle or scapula is the service-connected disorder and that the rating assigned is based on the limitation of the arm under DC 5201.

Under DC 5203, a 20 percent disability evaluation represents the maximum schedular rating available for impairment of the clavicle or scapula, including dislocation or nonunion.  Consequently, the Veteran is not entitled to an increased evaluation under that DC, as he is currently evaluated as 30 percent disabled.

Under Diagnostic Code 5201, a 20 percent disability rating is contemplated for limitation of motion of the major or minor arm at shoulder level or for limitation of the minor arm to midway between side and shoulder level.  A 30 percent disability rating is warranted for limitation of the major arm to midway between side and shoulder level or when motion of the minor arm is limited to 25 degrees from the side.  A 40 disability rating is warranted when motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2010).  

"Handedness" for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  As demonstrated by the medical evidence of record, the Veteran is right-handed and as such, minor, as opposed to major, shoulder disability ratings are applicable.  38 C.F.R. § 4.69 (2010).

Under Diagnostic Code 5201, a 30 percent disability evaluation represents the maximum schedular rating available for the minor arm.  Consequently, the Veteran is not entitled to an increased evaluation under that DC for his service-connected left shoulder disability.

The Board notes that generally, when an evaluation of a disability is based on limitation of motion and/or arthritis, the Board must also consider, in conjunction with the otherwise applicable DC, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010).  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, where, as here, a disability has been rated at the maximum level provided by the limitation-of-motion DC under which it is rated, the considerations of DeLuca do not apply.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (remand for consideration of functional loss of range of motion of a wrist due to pain inappropriate where rating currently assigned for limitation of motion was maximum available under the applied diagnostic code); VAOPGCPREC 36-97 (holding that consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under a particular DC).  

Moreover, the Board notes that on examination in November 2009, the Veteran's shoulder flexion was recorded to be from 0 to 140 degrees; abduction was recorded to be from 0 to 135 degrees; internal rotation was measured to be from 0 to 90 degrees; and external rotation was measured to be 0 to 20 degrees.  Pain was noted following repetitive motion.  Although these findings represent less than a full range of shoulder motion, see 38 C.F.R. § 4.71a, Plate I, they do not indicate that the Veteran's left shoulder motion is limited to 25 degrees from the side, the criteria for 30 percent evaluation for the minor arm under DC 5201.  Thus, it is clear that the Veteran's service-connected post-operative residuals of left shoulder dislocations have been rated based on the factors as described in Deluca, supra.  Indeed, the Board, in a December 1997 decision, increased the Veteran's initially assigned 20 percent disability rating to 30 percent based on subjective complaints of left shoulder pain, which the Board found undoubtedly resulted in some functional loss over and above that which had objectively been demonstrated on examination.

Thus, based on the November 2009 range-of-motion findings, the Board finds that even if the DeLuca factors were for consideration in this case, the Veteran's symptoms of pain are properly rated at the currently assigned 30 percent disability level under DC 5201.

Although entitlement to an increased evaluation under the Veteran's assigned DC has not been established, the Board must also consider the propriety of assigning a higher, or separate, rating under another potentially relevant DC.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  That is because the assignment of a particular DC is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

While the Board has considered whether an increased evaluation would be in order under other relevant DCs, such as those governing ankylosis of scapulohumeral articulation and other impairment of the humerus, the Board finds that the criteria for a rating in excess of 30 percent for the Veteran's left shoulder disability are simply not met.  See 38 C.F.R. § 4.71a, DCs 5200 and 5202 (2010).  In this regard, the medical evidence of record does not show the Veteran to have ankylosis of scapulohumeral articulation or other impairment of the humerus.  As demonstrated by the range-of-motion findings of record, the Veteran's arm and shoulder do not appear to be fixed or immobile.  (The Board notes that ankylosis is defined as the immobility or fixation of a joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) ("Ankylosis is '[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint,'" quoting Stedman's Medical Dictionary 87 (25th ed. 1990)).)  Moreover, there is no indication that the Veteran has fibrous union of the humerus, nonunion of the humerus, (false flail joint), or loss head of the humerus (flail shoulder).  Therefore, the Board finds that the Veteran is not entitled to a higher or separate evaluation under DC 5200 or 5202.  (Even recurrent dislocations or malunion under DC 5202 warrant no more than a 20 percent rating.)

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating greater than 30 percent for the Veteran's post-operative residuals of left shoulder dislocations.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The above determinations are based upon consideration of applicable rating provisions.  The Board also finds that the Veteran's symptoms are precisely described by the rating criteria.  In other words, the Veteran's left shoulder disability results in limitation of motion.  A review of the Veteran's VA treatment records fails to reveal symptomatology not contemplated by DC 5201 with application of 38 C.F.R. §§ 4.40, 4.45.  Nor does the Veteran assert that he experiences symptoms other than a limitation of motion and pain.  Furthermore, as found above, the Veteran does not present with symptoms contemplated by any other DC pertaining to disabilities of the shoulder and arm.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the "the available schedular evaluation[] for [his service-connected disability is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010).  

The Board has also considered specifically the Veteran's assertion that his left shoulder disability interferes with his ability to perform his job as a mailman because he cannot raise his arm high enough to reach the mail with his left arm.  The Board notes that on examination in November 2009, the Veteran reported that he was employed full time as a letter carrier and indicated that out of the previous 12 months, he had lost 12 weeks of work due to left shoulder pain and treatment.  However, the rating schedule is intended to compensate Veteran's for diminished earning capacity and thus necessarily takes into account some degree of occupational impairment.  See 38 U.S.C.A. § 1155 (West 2002).  By virtue of his being in receipt of a 30 percent disability rating, the Veteran is already being compensated for some time lost from work.  Without evidence of symptomatology not contemplated by the rating schedule, the Board finds that the Veteran's time lost from work is not, in and of itself, a reasonable basis for referring the matter for extraschedular consideration.  

B.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010)), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

It is now clear that for increased rating claims, the VCAA requires only generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010).  

The RO received the Veteran's increased rating claim in August 2003.  In November 2003, the RO sent to the Veteran a letter notifying him of the need to submit evidence showing that his service-connected disability had increased in severity.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include relevant records not held by any Federal agency.  The letter informed the Veteran that he could submit statements from individuals who were able to describe their observations of the Veteran's disability and the way in which it had worsened, as well as his own lay statements in support of his claim.

In June 2009, the RO sent to the Veteran a letter that included the notice elements required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), for how VA determines disability ratings and effective dates.  As part of that notice, the RO informed the Veteran that in determining the appropriate disability rating, the RO would consider that impact of the disability and its symptoms on employment.  The RO informed the Veteran that he should submit evidence regarding how his disability affected his ability to work.  The letter also contained the rating criteria for the Veteran's service-connected left shoulder disability.  Thereafter, the Veteran submitted a statement in support of his increased rating claim, and the AMC readjudicated the claim in a March 2010 statement of the case.

The Veteran has not disputed the contents of the VCAA notice in this case.  Given the facts of this case, the Board finds that the Veteran had a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were fulfilled.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA treatment records and VA examination reports, as well as statements from the Veteran.  Further, the Veteran opted not to have a hearing in this case.

The Board also finds that the Veteran was provided with an adequate VA examination in November 2009.  The VA examiner reviewed the claims folder and conducted an examination of the Veteran that included range-of-motion findings.  The examination report reflects that the examiner considered the Veteran's subjective complaints and past medical history.  The examiner also specifically considered the DeLuca factors and the Veteran's occupational impairment.  The Board finds that the examination report contains sufficient evidence by which to evaluate the Veteran's service-connected disability in the context of the pertinent regulations.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.  Further, the Veteran was provided with a VA examination in November 2006 that also contained range-of-motion findings as well as an assessment of the severity of the Veteran's left shoulder disability at that time.  The Board finds that the VA outpatient treatment records, along with the VA examination reports of record, contain sufficient evidence by which to evaluate the Veteran's service-connected post-operative residuals of left shoulder dislocations in the context of the rating criteria and throughout the appeal period.  


ORDER

A disability rating greater than 30 percent for post-operative residuals of left shoulder dislocations is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


